SHAW, P. J.-—
I. concur, but with the same reluctance suggested in the foregoing opinion. One of the principal reasons leading me to this concurrence is that the Legislature has attached the single name “vagrant”, to the person who is or does everything described in the section, thus affording, as it were, a common denominator for all these matters and indicating a legislative intent that, though they may seem somewhat variant, they are, for the purposes of this enactment, to be deemed a unit. There may be a limit to the legislative power thus to unify disparate forms of misconduct, but I think it has not been passed here.